MEMORANDUM **
Hakob Martirosyan, his wife Hasmik, and their three children Ani, Gevorg, and Sargis, all natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s (“IJ”) decision denying their applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Mansour v. Ashcroft, 390 F.3d 667, 671 (9th Cir.2004), and we deny the petition.
After reviewing the record, we conclude that substantial evidence supports the IJ’s conclusion that the petitioners did not suffer past persecution on account of their religion. See Gomes v. Gonzales, 429 F.3d 1264, 1267 (9th Cir.2005); Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.2004). Substantial evidence also supports the IJ’s conclusion that they will not experience persecution if they return to Armenia. See Gormley, 364 F.3d at 1180. Accordingly, their claim for asylum fails. See id.
Because the petitioners’ opening brief does not address the IJ’s rulings on their claims for withholding of removal and protection under the CAT, we deem these claims waived. See Maharaj v. Gonzales, 450 F.3d 961, 967 (9th Cir.2006) (en banc).
PETITION DENIED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.